REED SMITH LLP                                   REED SMITH LLP
Christopher A. Lynch, Esq.                       Timothy P. Law, Esq. (pro hac vice)
John B. Berringer, Esq.                          Three Logan Square
599 Lexington Avenue                             1717 Arch Street , Suite 3100
New York, NY 10022                               Philadelphia, PA 19103
Telephone: (212) 521-5400                        Telephone: (215) 851-8100
Facsimile: (212) 521-5450                        Facsimile: (215) 851-1420
E-mail: clynch@reedsmith.com                     E-mail: tlaw@reedsmith.com
E-mail: jberringer@reedsmith.com
                                                 Special Insurance Counsel for Debtor and
                                                 Debtor in Possession

                       IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

In re:                                                     Chapter 11

The Roman Catholic Diocese of Rockville Centre,            Case No. 20-12345-scc
New York

      Debtor.
THE ROMAN CATHOLIC DIOCESE OF
ROCKVILLE CENTRE, NEW YORK,                                Adv. Pro. No. 20-1227-scc

          Plaintiff,
                                                           PLAINTIFF AND DEBTOR IN
against                                                    POSSESSION’S REPLY TO
                                                           ARROWOOD’S OBJECTION TO
ARROWOOD INDEMNITY COMPANY fka Royal                       THE DIOCESE’S MOTION FOR
Insurance Company, also fka Royal Globe Insurance          JUDGMENT ON THE PLEADINGS
Company; CERTAIN UNDERWRITERS AT                           AND TO STAY PROCEEDINGS
LLOYD’S, LONDON & CERTAIN LONDON                           ON THE DUTY TO INDEMNIFY
MARKET
COMPANIES namely Allianz International Ltd., Ancon
Insurance Co. (UK) Ltd., Assicurazioni Generali T.S.,
British National Insurance Co. Ltd. formerly known as
British National Life Insurance Society Ltd., CX
Reinsurance Co. Ltd. formerly known as C.N.A. Re of
London, Compagnie d’Assurancet Maritimes et
Terrestres now known as Allianz Global Corporate &
Specialty (France), Dominion Insurance Co. Ltd.,
Excess Insurance Co. Ltd., Lexington Insurance Co.,
London & Edinburgh General Insurance Co. Ltd.,
Sovereign Marine & General Insurance Co. Ltd., St.
Katherine Insurance Co. Ltd., Storebrand Insurance Ltd.,
Taisho Marine & Fire (UK) Ltd., Terra Nova Insurance
Co. Ltd., Tokio Marine & Fire (UK) Ltd., Turegum
Insurance Co. Ltd., Unionamerica Insurance Co. Ltd.
and Yasuda Fire & Marine (UK) Ltd.; ALLIANZ
UNDERWRITERS INSURANCE COMPANY;
ASSOCIATED INTERNATIONAL INSURANCE
COMPANY; COLONIAL PENN INSURANCE
COMPANY; FIREMAN’S FUND INSURANCE
COMPANY; INTERSTATE FIRE & CASUALTY
COMPANY, NATIONAL SURETY CORPORATION
and DOE INSURANCE COMPANIES 1 through 10,

        Defendants.
                                              TABLE OF CONTENTS
                                                                                                                               Page

I.     INTRODUCTION .............................................................................................................. 1
II.    LEGAL ARGUMENT ........................................................................................................ 2
       A.        The Diocese is Entitled to a Declaration that Arrowood Has a Duty to
                 Defend the Entire Action When Any Claim Against the Diocese is
                 Potentially Covered................................................................................................. 2
       B.        Arrowood Conceded That It May Not Rely Upon Materials Outside the
                 Undefended Lawsuit Complaints to Avoid or Limit its Duty to Defend. ............... 8
       C.        The Undefended Lawsuits Contain Allegations of Negligence and Bodily
                 Injury That Trigger Arrowood’s Duty to Defend. .................................................. 8
       D.        Arrowood Must Pay the Reasonable Expense of Independent Counsel. .............. 10
       E.        The Court Should Stay Discovery on the Issue of the Duty to Indemnify. .......... 12
       F.        The Diocese Should Be Awarded Its Attorneys’ Fees In Connection With
                 This Motion and Its Efforts to Secure a Full Defense and Defense Costs
                 From Arrowood. ................................................................................................... 14
III.   CONCLUSION ................................................................................................................. 15




                                                                i
                                                 TABLE OF AUTHORITIES

                                                                                                                                      Page(s)

Cases

Automobile Insurance Co. of Hartford v. Cook,
   7 N.Y.3d 131 (2006) ................................................................................................................12

Continental Casualty Co. v. Rapid-American Corp.,
   80 N.Y.2d 640, 609 N.E.2d 506, 593 N.Y.S.2d 966 (1993) ............................................3, 6, 10

Continental Insurance Co. v. Colangione,
   107 A.D.2d 978 (1st Dept. 1985).............................................................................................10

Danaher Corp. v. Travelers Indemnity Co.,
   414 F. Supp. 3d 436 (S.D.N.Y. 2019)........................................................................................5

Federal Insurance Co. v. Weinstein,
   No. 18 Civ. 2526, 2019 U.S. Dist. LEXIS 53165 (S.D.N.Y. Mar. 28, 2019)..........................12

Frontier Insulation Contractors, Inc. v. Merchants Mutual Insurance Co.,
   91 N.Y.2d 169 (1997) ........................................................................................................2, 7, 9

Generali-U.S. Branch v. Caribe Realty Corp.,
   612 N.Y.S.2d 296 (Sup. Ct. N.Y. County 1994) .......................................................................4

Generali-U.S. Branch v. Caribe Realty Corp.,
   Index No. 25499/91, 1994 N.Y. Misc. LEXIS 735 (Sup. Ct. N.Y. County Dec.
   5, 1994) ..................................................................................................................................4, 5

Houston Casualty Co. v. Prosight Specialty Insurance Co.,
   462 F. Supp. 3d 443 (S.D.N.Y. 2020),
   reconsideration denied, No. 18 CIV. 9574 (PAE), 2020 WL 4340383
   (S.D.N.Y. July 28, 2020), and appeal withdrawn,
   No. 20-1997, 2020 WL 5667722 (2d Cir. Sept. 18, 2020) ......................................................15

In re Union Hosptial Ass’n,
    226 B.R. 134 (Bankr. E.D.N.Y 1998) ........................................................................................4

K2 Investment Group, LLC v. American Guarantee & Liability Insurance Co.,
   22 N.Y.3d 578 (2014) ..............................................................................................................12

Matter of Viking Pump, Inc.,
   27 N.Y.3d 244 (2016) ................................................................................................................7

NYAT Operating Corp. v. GAN National Insurance Co.,
  46 A.D.3d 287 (1st Dept. 2007)...............................................................................................10

                                                                       ii
Rhodes v. Liberty Mutual Ins.,
   67 A.D.3d 881 (2d Dept. 2009) ...............................................................................................10

RJC Realty Holding Corp. v. Republic Franklin Insurance Co.,
   2 N.Y.3d 158 (2004) ................................................................................................................10

Taco Bell Corp. v. Continental Casualty Co.,
   388 F.3d 1069 (7th Cir. 2004) .................................................................................................11

Travelers Cas. & Sure. Co. v. Alfa Laval, Inc.,
   37 Misc.3d 1230(a), 2011 N.Y. Misc. LEXIS 6661 (N.Y. Sup. Ct. Nov. 18,
   2011), aff’d as modified, 954 N.Y.S.2d 23 (1st Dept. 2012) .................................................5, 6

Union Carbide Corp. v. Affiliated FM Ins. Co.,
   101 A.D. 3d 434 (1st Dept. 2012) ............................................................................................10




                                                                   iii
        Plaintiff and Debtor in Possession The Roman Catholic Diocese of Rockville Centre, New

York (the “Diocese”), by and through its attorneys, respectfully submits this reply memorandum

of law in response to Arrowood Indemnity Company (“Arrowood”)’s Objection [ECF 78] and in

further support of the Diocese’s Motion for Judgment on the Pleadings and to Stay Proceedings

on the Duty to Indemnify (“Motion”) [ECF 68].1

I.      INTRODUCTION

        In its Motion, the Diocese asks the Court to rule that, as a matter of law, Arrowood has an

obligation to defend the Diocese in four Underlying Lawsuits and to issue the following

declarations requested in its Adversary Proceeding Complaint: (a) Arrowood has a duty to

defend the entire action when any claim against the Diocese is potentially covered; (b) Arrowood

may not rely upon materials outside of the complaint to deny or limit its duty to defend; and (c)

Arrowood has a duty to pay the full amount of Jones Day defense costs incurred and paid by the

Diocese. The Diocese also seeks a stay of any discovery relating to the duty to indemnify, as

opposed to issues relating to the duty to defend and defense expenses, as the Child Victim Act

(“CVA”) claims have not yet resulted in any settlements or judgments to evaluate for indemnity

coverage at the present time. Finally, the Diocese requests attorneys’ fees in connection with its

Motion and its efforts to secure a full and complete defense from Arrowood for the CVA claims

that potentially implicate its insurance policies.

        In response, Arrowood appears to concede, sub silentio, that it may not rely upon materials

outside of the underlying complaints to deny or limit its duty to defend. But Arrowood also asserts

that it has no duty to defend the four Undefended Lawsuits based on their allegations; that

Arrowood owes only a pro rata share of defense costs rather than a full defense where the


1
 This Reply tracks the order of issues as raised in the Diocese’s initial Memorandum of Law. Arrowood elected to
address the issues in a different order.


                                                      -1-
allegations of abuse start in one of its policy periods but continue thereafter; and that Arrowood

has no duty to pay the full amount of defense costs incurred even when it owes a duty to defend.

Arrowood also objects to a stay of discovery in the adversary proceeding. Those positions are

incorrect as a matter of New York law. Arrowood has a duty to provide a complete defense and

to pay the defense costs in full when the allegations of a complaint are potentially covered by its

insurance policy. There is no dispute that New York law governs the interpretation of the

insurance policies and that this Court has the power and discretion to stay proceedings on insurance

companies’ indemnity obligations.

II.    LEGAL ARGUMENT

       A.     The Diocese is Entitled to a Declaration that Arrowood Has a Duty to Defend
the Entire Action When Any Claim Against the Diocese is Potentially Covered.

       Arrowood claims that “New York applies a pro rata allocation for defense costs” so where

matters allege sexual abuse beginning in an Arrowood policy period but continuing into another

insurance company’s policy periods(s), Arrowood is required to pay only a pro rata share of

defense costs rather than all of the defense costs. (Arrowood Br. at 10.) Arrowood is incorrect.

Under New York law, when the allegations of a particular lawsuit trigger Arrowood’s duty to

defend, Arrowood owes a duty to provide a complete defense to the lawsuit, and only upon

assumption of that duty may Arrowood then seek contribution from any other insurance companies

who might also have an obligation to pay defense expenses.

       As an initial matter, Arrowood does not contest bedrock New York law that “[i]f any of

the claims against the insured arguably arise from covered events, the insurer is required to defend

the entire action.” Frontier Insulation Contrs. v. Merchants Mut. Ins. Co., 91 N.Y.2d 169, 175

(1997), citing Seaboard Sur. Co. v Gillette Co., 64 N.Y.2d 304, 311 (1984). The New York Court

of Appeals has already rejected Arrowood’s position that it need only pay a pro rata portion of the


                                               -2-
defense costs. See Cont’l Cas. Co. v. Rapid-American Corp., 80 N.Y.2d 640, 655 (1993).

Arrowood cites to Rapid-American but, oddly, for the proposition that “New York applies a pro

rata allocation for defense costs.” (Arrowood Br. at 11.) This is so grossly misleading that it is

rebutted by the Court’s own words in Rapid-American:

       We agree with the Appellate Division that the question whether CNA had a claim
       for contribution against National is premature. National may eventually have to
       contribute both to defense costs and to indemnification (Federal Ins. Co. v Atlantic
       Natl. Ins. Co., 25 N.Y.2d 71; see also, Uniroyal, Inc. v Home Ins. Co., 707 F. Supp.
       1368, 1391 [allocating insureds' "net loss" among insurers — and insured to extent
       self-insured — after settlement of underlying litigations]). However, the duty to
       defend is broader than the duty to pay, requiring each insurer to defend if there is
       an asserted occurrence covered by its policy (Cordial Greens Country Club v Aetna
       Cas. Sur. Co., 41 N.Y.2d 996), and the insured should not be denied initial
       recourse to a carrier merely because another carrier may also be
       responsible (Squibb Sons v Accident Cas. Ins. Co., 1992 US Dist LEXIS 6255,
       1992 WL 133899 [SD NY, Apr. 21, 1992, 82 Civ 7327]). That is the "litigation
       insurance" the insured has purchased (Servidone Constr. Corp. v Security Ins.
       Co., 64 N.Y.2d 419, 424-425). When more than one policy is triggered by a claim,
       pro rata sharing of defense costs may be ordered, but we perceive no error or
       unfairness in declining to order such sharing, with the understanding that the
       insurer may later obtain contribution from other applicable policies (see, Asbestos
       Ins. Coverage Cases in San Francisco Superior Ct. [Phase IV], at 41-42, supra; see
       also, Avondale Indus. v Travelers Indem. Co., 887 F.2d 1200, 1207 [2d Cir], cert
       denied 496 U.S. 906).

Id. at 655-56 (emphasis added).

       Thus, as the Court of Appeals has made plain, Arrowood may not decline to pay the full

costs of the defense when it has a duty to defend a particular lawsuit. The Diocese may not be

denied “initial recourse” to Arrowood simply because another insurance company – or, indeed, the

Diocese – may also be responsible. Arrowood could have paid and asserted contribution rights

against any other insurance company through a declaratory judgment action, for example, but

Arrowood declined to do so. Arrowood could have asserted a cross-claim in this Adversary

Proceeding against any of the other insurance companies who may also owe the Diocese defense

costs for particular actions, but again, Arrowood simply has not done that. Finally, Arrowood


                                              -3-
could have asserted a claim in the Bankruptcy case against the Diocese for contribution, but once

again, has not done so. Instead, Arrowood unilaterally and impermissibly engaged in self-help by

paying less than the full defense costs for 31 of the lawsuits for which it conceded its obligation to

defend. This is exactly the practice rejected by the Court of Appeals in Rapid-American.2 None

of the other precedents cited by Arrowood holds that an insurance company may unilaterally,

without a court order, limit its defense obligation to a pro rata portion of the defense.

        For its supposed right to unilaterally limit its defense obligation to an allocated share of the

cost of defending a lawsuit that alleges injury spanning multiple policy periods, Arrowood cites to

the December 1994 decision in Generali-U.S. Branch v. Caribe Realty Corp., Index No. 25499/91,

1994 N.Y. Misc. LEXIS 735, at *2 (Sup. Ct. N.Y. County Dec. 5, 1994). In an earlier April 1994

decision in that case, the court explained that Generali was seeking a declaration that it had no

duty to defend or indemnify an action for damages arising out of the lead poisoning of a child on

property owned by the insured. Generali-U.S. Branch v. Caribe Realty Corp., 612 N.Y.S.2d 296,

296-97 (Sup. Ct. N.Y. County 1994). The Supreme Court found disputed issues of fact as to

whether the child was injured during the policy period covered by the Generali policy, so the court

found the potential for coverage and ruled that Generali was obligated to defend the insured in the

underlying personal injury action. Id. at 297. Then, in the unreported December 1994 decision

cited by Arrowood, the court decided that Generali could seek contribution from its insured for the



2
  Not only is Arrowood’s unilateral allocation contrary to New York state law regarding the duty to defend and to
promptly pay, in full, the defense costs, it also serves the purpose of putting Arrowood in a more favorable positon
vis-à-vis the Diocese’s unsecured creditors. Arrowood was required to pay all of the Diocese’s defense costs as they
were incurred. If Arrowood had done so for pre-petition defense costs and it was later determined that allocation of
some of those expenses to the Diocese was warranted, a position the Diocese rejects, Arrowood would have a pre-
petition claim for contribution against the Diocese, which claim, if allowed, would be treated consistent with other
general unsecured creditors of the Debtors. See In re Union Hosp. Ass’n, 226 B.R. 134, 138 (Bankr. E.D.N.Y 1998)
(“[A] third party's claim for indemnity and contribution against a debtor arising from a pre-bankruptcy tort is a
prepetition claim against the bankruptcy estate, subject to the bankruptcy court's jurisdiction.”) Accordingly,
Arrowood’s actions run afoul of the Bankruptcy Code’s carefully crafted priority scheme.

                                                       -4-
defense costs Generali paid if a trier of fact found that there were separate occurrences, one inside

the Generali policy period and one outside that policy period, or only one incident outside of the

Generali policy period, noting that it was undisputed that an incident of lead poisoning took place

before Generali insured the policyholder. Generali-U.S. Branch, 1994 N.Y. Misc. LEXIS 735, at

*5-6. However, the court found that it was “premature” to calculate any contribution until after

the trier of fact ruled. Accordingly, when the two decisions are read together, it is clear that

Generali was compelled to pay the defense costs in full, and then seek contribution, and that

Generali’s claim for contribution would not be ripe until the trier of fact determined when the

injury occurred. Here, Arrowood breached its duty to defend by failing to pay the defense costs

in full, and unlike the insurance company in Generali, Arrowood has not brought any claim for

contribution from the Diocese in the bankruptcy (which would require a proof of claim) or from

any of Arrowood’s co-defendant insurance companies in this adversary proceeding.3

         Arrowood contends that it is obligated to defend the entire claim only if covered claims

and uncovered claims are “intertwined.” (Arrowood Br. at 12 (citing Travelers Cas. & Sur. Co. v.

Alfa Laval, Inc., 37 Misc.3d 1230(A), 2011 N.Y. Misc. LEXIS 6661, *3 (N.Y. Sup. Ct. Nov. 18,

2011), aff’d as modified, 954 N.Y.S.2d 23 (1st Dept. 2012).) In Alfa Laval, the Appellate Division

relied on Court of Appeals precedent holding that an insured should not be denied “initial recourse”

to a defense from the insurance company of its choice. 954 N.Y.S.2d at 25, citing Continental


3
  Arrowood claims a right to seek contribution from the Diocese itself, citing Danaher Corp. v. Travelers Indem. Co.,
No. 10-CV-121, 2020 U.S. Dist. LEXIS 213837, at *8-9 (S.D.N.Y. Nov. 16, 2020), to the extent it is determined that
an occurrence took place wholly outside any insurance company’s policy period and when defense costs can be readily
apportioned. (Arrowood Br. at 12.) This does not impact the Diocese’s initial recourse to Arrowood to defend a CVA
claim where there is the potential for coverage. In an earlier reported decision in Danaher, the court noted that
Travelers had paid a “disproportionate share” of defense costs and was therefore seeking contribution. Danaher Corp.
v. Travelers Indem. Co., 414 F. Supp. 3d 436, 450 (S.D.N.Y. 2019) (“to the extent that Travelers has borne a
disproportionate share of such costs to date, Travelers seeks the equitable remedy of contribution from the other parties
in this action, in proportion to each party's pro rata obligations with respect to the Underlying Claims”). Here, there
is no claim by Arrowood that it paid a disproportionate share of the defense or that it paid any defense costs for a
claim that alleged abuse wholly outside any insurance company’s policy period.

                                                         -5-
Cas. Co. v Rapid-American Corp., 80 N.Y.2d 640, 655, 609 N.E.2d 506, 593 N.Y.S.2d 966 (1993).

The Appellate Division affirmed the trial court’s order declining a pro rata sharing of defense costs

with the understanding that Travelers, Alfa Laval's longest-standing insurance company, could

later obtain contribution. Id. But the court held that where the insurance policies of both Travelers

and OneBeacon were implicated by the same underlying action, Travelers was required to “provide

a complete defense” while retaining a right to later seek contribution from OneBeacon. Id.

       Instead of following this firmly established procedure under New York law of providing a

complete defense and preserving contribution rights, Arrowood simply made up an allocation

methodology and applied it unilaterally to reduce Arrowood’s payments. Arrowood explains (at

least in part) its unilateral allocation methodology with reference to the John Metz underlying case,

which is outside of the pleadings in the adversary proceeding and therefore wholly inappropriate

to cite in objection to the Diocese’s Motion for Judgment on the Pleadings. Arrowood argues that

when there is one lawsuit (like the Metz case) making an allegation of abuse by one priest of one

child lasting from 1973 until 1977, the abuse that is alleged to have occurred in 1977 is not

“intertwined” with the abuse that is alleged to have occurred in 1973, 1974, and 1975; therefore,

Arrowood need not defend the part of the lawsuit that alleges abuse in 1977, but because the

insurance coverage transitioned from Arrowood to another insurance company in calendar year

1976 (with Arrowood insuring the first nine months), two shares are allocated to that year, of which

Arrowood takes one, leading to a 66.67% allocation of defense costs for that lawsuit to Arrowood.

(Arrowood Br. at 12-14.) This is neither an agreed nor court-ordered method of defense cost

allocation. It has no basis in the applicable insurance policy language or New York law. It is just

how Arrowood unilaterally decided to limit its payment of defense costs for some of the lawsuits

for which it has a duty to defend. There is no finding of fact that abuse occurred in the Metz case,



                                                -6-
for example, or when it occurred, or how many times it happened in what policy periods, just a

general approximate time period of bodily injury, allegedly starting during the policy periods of

the Arrowood insurance policies. That triggers Arrowood’s duty to defend the entire lawsuit.

       Finally, the Diocese’s Motion did not raise the thorny question of allocation for long-tail

claims that the New York Court of Appeals has addressed repeatedly, with varying results

depending on insurance policy language. Even if that law were potentially applicable to limit

Arrowood’s duty to defend in the first instance, which it is not, some of Arrowood’s insurance

policies contain the “prior insurance and non-cumulation of liability” provision that the New York

Court of Appeals has held prevents any pro rata allocation. See Matter of Viking Pump, Inc., 27

N.Y.3d 244, 264 (2016) (“based on the policy language and the persuasive authority holding that

pro rata allocation is inconsistent with non-cumulation and non-cumulation/prior insurance

provisions, we hold that all sums allocation is appropriate in policies containing such provisions,

like the ones at issue here”). Accordingly, at least as to those Arrowood insurance policies with

the “prior insurance and non-cumulation of liability” language, the Diocese will be able to seek

coverage for all defense costs and indemnity from Arrowood under an “all sums” allocation

methodology.

       The Diocese’s Motion simply seeks a ruling that when Arrowood had a duty to defend the

CVA lawsuits brought against the Diocese prepetition, its obligation is to defend the entire suit,

not some pro rata portion of it. New York law is crystal clear that when any claims are potentially

covered, the insurance company “is required to defend the entire action.” Frontier Insulation

Contrs., 91 N.Y.2d at 175. And, ever since the New York Court of Appeals decision in Rapid-

American, it has been clear that an argument for pro rata allocation does not provide an excuse for

an insurance company to avoid its duty to defend the entire action while preserving its right to seek



                                                -7-
contribution. The current Motion seeks the full defense costs to which the Diocese was clearly

entitled in the first instance.

      B.    Arrowood Conceded That It May Not Rely Upon Materials Outside the
Undefended Lawsuit Complaints to Avoid or Limit its Duty to Defend.

        Arrowood has not contested the law holding that it may not rely on materials outside of the

underlying pleadings and the insurance policies in deciding whether there is the potential for

coverage and a duty to defend. To the extent Arrowood, despite its concession, continues to cite

to such materials, such as by citing to other lawsuits alleging abuse by Father Ferraro beyond those

in dispute (Arrowood Br. at 15), such statements should be ignored. The declaration sought by

the Diocese would not be an impermissible advisory opinion on a question of law; rather, it is a

proper declaration in connection with Arrowood’s duty to defend the Diocese in the CVA lawsuits.

       C.    The Undefended Lawsuits Contain Allegations of Negligence and Bodily
Injury That Trigger Arrowood’s Duty to Defend.

        In its Twelfth Affirmative Defense, Arrowood asserts that it had no duty to defend the

Diocese in four lawsuits simply because they allege abuse by Father Romano Ferraro as opposed

to some other priest. There is no “Father Ferraro” exclusion in the Arrowood insurance policies.

Arrowood now seeks to justify its position by arguing that in each of the Undefended Lawsuits

there is an allegation that the Diocese had knowledge of Father Ferraro’s dangerous propensities

prior to the incidents of abuse alleged in the underlying complaints (Arrowood Br. at 15), but a

review of the Complaints presents a different picture.

        As Arrowood itself points out, the allegations relating to the Diocese’s knowledge assert

that the Diocese knew or should have known that Father Ferraro presented a danger to children

(Arrowood Br. at 16). The Complaints allege that the Diocese was negligent in allowing Ferraro

and another priest, Father Fitzgerald, to perform duties as priests without properly investigating

their propensities to sexually abuse minors (Arrowood Br. at 17). With regard to the Kelly claim,

                                               -8-
Arrowood cites to a punitive damages count (one of several counts) (Arrowood Br. at 17) instead

of to the factual allegations of negligence, which most certainly are covered (Diocese Br. at 6).

Plaintiff Kelly alleges that the Diocese and the parish “owed Plaintiff a duty of reasonable care to

protect the Plaintiff from injury.” (Berringer Decl., Ex. E, ¶ 52 [ECF 69-6].) Plaintiff Kelly alleges

that the Diocese and the parish breached those duties by, among other things, “failing to adequately

supervise Defendant, FERRARO ROMANO’s access to Plaintiff.” Id., ¶ 56. The Kelly Complaint

alleges that the Diocese “through the exercise of reasonable diligence, should have known of

Defendant, FERRARO ROMANO’s propensity for child sexual abuse.” Id., ¶ 74 (emphasis

added). Similar allegations of negligence are made in each of the Undefended Lawsuits.

       While there are allegations in some of the Undefended Lawsuits that the Diocese knew that

some unspecified priests were grooming or sexually abusing children, and that this was a

widespread, ubiquitous, and systematic problem, those lawsuits plead that liability can be imposed

against the Diocese even if the specific priest who committed the abuse was not known by the

Diocese to have previously engaged in abuse. A key theory in the Undefended Lawsuits is that

the Diocese should have done more to investigate its priests to uncover facts that the Diocese

simply did not know. Critically, under New York law, if any of the claims in any particular lawsuit

are even potentially covered, Arrowood has a duty to defend. See Frontier Insulation Contrs., 91

N.Y.2d at 175 (“The duty of an insurer to defend its insured arises whenever the allegations within

the four corners of the underlying complaint potentially give rise to a covered claim, or where the

insurer ‘has actual knowledge of facts establishing a reasonable possibility of coverage.’”). Here,

all of the Undefended Lawsuits are based in negligence, on a failure to protect children, not on an

intent by the Diocese to harm children. Again, New York law is clear that such allegations are

covered. The New York Court of Appeals has held, in the specific context of an underlying case



                                                -9-
alleging sexual abuse, that allegations of negligence in hiring or retaining an employee who

commits a sexual assault constitute an “occurrence” that is not excluded by an “expected or

intended” exclusion. See RJC Realty Holding Corp. v. Republic Franklin Ins. Co., 2 N.Y.3d 158

(2004).4 Those are the allegations made in the underlying CVA complaints. Even if Arrowood

were correct that some claimants made additional uncovered allegations, in addition to the covered

ones, that would not obviate the duty to defend because if there is any potential for coverage of

any claim, there is a duty to defend the entire lawsuit. As such, Arrowood has a duty to defend all

of the CVA lawsuits alleging bodily injury during the policy periods of the Arrowood insurance

policies, including the Undefended Lawsuits.

         D.       Arrowood Must Pay the Reasonable Expense of Independent Counsel.

         Arrowood does not contest that the Diocese had the right to select independent counsel for

the defense of the CVA lawsuits due to a conflict of interest between the Diocese and Arrowood.

Relying upon matters outside the pleadings, however, Arrowood claims that the Jones Day rates

are too high and that the Diocese could have hired cheaper lawyers to defend the CVA lawsuits.

Citing cases from ten years ago, when attorney rates were lower, Arrowood observes that some




4
  In NYAT Operating Corp. v. GAN National Insurance Co., 46 A.D.3d 287, 287-88 (1st Dept. 2007), the Appellate
Division held that because the policyholder’s liability in the underlying action “was based on its negligent hiring and
retention of the employee, not respondeat superior, the sexual assault was a covered ‘accident’ within the meaning of
the policy, and the exclusion for injuries expected or intended from the standpoint of the insured does not apply . . . .
It does not avail [the insurer] to argue that the assault was foreseeable.” Citing RJC Realty Holding Corp., 2 N.Y. 3d
at 164. See also Rhodes v. Liberty Mut. Ins., 67 A.D.3d 881, 883 (2d Dept. 2009) (Allegations of “recklessness,
carelessness, and negligence” created legal or factual basis for concluding bodily injury was not excluded as expected
or intended); Union Carbide Corp. v. Affiliated FM Ins. Co., 101 A.D. 3d 434, 435 (1st Dept. 2012) (Despite evidence
that policyholder was aware that asbestos could cause injuries and claims could be filed, policyholder’s “calculated
risk” that asbestos products could be used under the right circumstances, “does not amount to an expectation of
damages”). As noted by the Court of Appeals in Continental Casualty Co. v. Rapid-American Corp., 80 N.Y.2d 640,
649 (1993), New York courts construing insurance policies that exclude coverage for “expected or intended” damage
“have read such policy terms narrowly, barring recovery only when the insured intended the damages.” Id.; see also
Continental Ins. Co. v. Colangione, 107 A.D.2d 978, 979 (1st Dept. 1985) (“Ordinary negligence does not constitute
an intention to cause damage” and “[t]o deny coverage, then, the fact finder must find that the insured intended to
cause damage.”) (citations omitted).

                                                         - 10 -
courts have found lower attorney rates to be reasonable. However, Arrowood fails to address the

basis for the Diocese’s Motion.

       Citing to the Seventh Circuit’s decision in Taco Bell, as well as to cases in this district, the

Diocese has shown that there is a “presumption” that the attorneys’ fees incurred by the Diocese

are reasonable. See, e.g., Taco Bell Corp. v. Cont’l Cas. Co., 388 F.3d 1069, 1076 (7th Cir. 2004)

(establishing a presumption that the attorney’s fees incurred were reasonable because “Taco Bell

had an incentive to minimize its legal expenses (for it might not be able to shift them); and where

there are market incentives to economize, there is no occasion for a painstaking judicial review.”)

Further, the Diocese pointed out that Arrowood nowhere pled that the Jones Day fees were

unreasonable. Despite asserting 22 affirmative defenses, not one of those affirmative defenses

sought to rebut the presumption of reasonableness that imbues the attorneys’ fees incurred by the

Diocese in the defense of cases where Arrowood has conceded both a duty to defend and the

Diocese’s right to select counsel. Arrowood does not contend that the Diocese could have retained

Jones Day at lower rates. Rather, Arrowood contends that Jones Day was a poor choice to defend

the CVA claims, and that less expensive counsel would have done just fine. Of course, that

demeans the importance of the CVA claims to the Diocese and undermines the Diocese’s right to

select counsel independent of Arrowood. Many scores of CVA lawsuits were asserted against the

Diocese, and they required a thoughtful and comprehensive defense by skilled counsel who

asserted arguments under the United States Constitution and made a series of other arguments

seeking to dismiss specific claims, many of which were dismissed against the Diocese.

       Accordingly, based on the pleadings, there is no basis to deny the declaration sought by

the Diocese: that Arrowood has the duty to pay the full amount of the attorneys’ fees incurred and

paid by the Diocese to defend the CVA lawsuits where Arrowood owed a duty to defend.



                                                - 11 -
Arrowood cannot be permitted to stick the Diocese, and its creditors, with a portion of those

defense expenses. The Diocese’s largest creditors are the claimants in the CVA cases. They

should not receive less from the estate simply because Arrowood shirked its obligations to the

Diocese.

       E.      The Court Should Stay Discovery on the Issue of the Duty to Indemnify.

       It is undisputed that, under New York law, the duty to indemnify is distinct and narrower

than the duty to defend; the duty to indemnify is triggered by a factual finding of the insured’s

liability. See Automobile Ins. Co. of Hartford v. Cook, 7 N.Y.3d 131, 137 (2006). It is further

undisputed that there has been no factual finding of the Diocese’s liability, and thus no basis to

rule on the duty to indemnify. The duty to indemnify is not yet ripe for discovery or resolution.

       Arrowood declares, without citing to any authority, that a “stay of discovery on issues

informing whether there will be a duty to indemnify is not the ‘general practice’ in New York

courts” (Arrowood Br. at 3); yet, in its Motion, the Diocese identified precedent holding that there

is, indeed, such a general practice. See e.g. Fed. Ins. Co. v. Weinstein, No. 18 Civ. 2526, 2019 U.S.

Dist. LEXIS 53165, at *6 (S.D.N.Y. Mar. 28, 2019). Arrowood has not addressed or contradicted

this law and precedent, which is based on the simple premise that an insurance company’s litigation

of its duty to indemnify should await the resolution of the factual disputes in the underlying claims

and the insurance company may not relitigate those factual disputes. See K2 Inv. Group, LLC v.

Am. Guar. & Liab. Ins. Co., 22 N.Y.3d 578, 585 (2014) (ruling that an insurance company may

not relitigate the issues in the underlying case in determining the duty to indemnify). This makes

sense. Arrowood owes a fiduciary-like duty to defend the CVA claims, and not to prosecute them

against the Diocese. It is clear from its Answer that Arrowood wishes to prove that the Diocese

acted intentionally in harming children, leaving no stone unturned in that quest. The Diocese paid

premiums to Arrowood to defend the Diocese from liability claims, not to prosecute claims against

                                               - 12 -
the Diocese. While the Diocese has an obligation to cooperate with Arrowood in the defense of

the CVA claims, there is no contention that Arrowood needs additional information to conduct a

defense against the claims for the benefit of the Diocese. If the basis of liability in the CVA claims,

as determined, is that the Diocese intentionally harmed children, then Arrowood may not owe

indemnity. If the basis of liability in the CVA claims, as determined, is that the Diocese acted

negligently in failing to protect children from abusive priests, then Arrowood will owe indemnity.

And if there is a finding of no liability, then there will be nothing to indemnify. Of course, the

most likely result is that there will be some type of settlement resolving the CVA claims, and the

duty to indemnify will be based on that settlement.

       Without citation to the pleadings, which is the limited record relevant to a Motion for

Judgment on the Pleadings, Arrowood contends that the Diocese has “willfully obstructed”

Arrowood’s claim investigation (Arrowood’s Br. at 5). Yet, the Diocese has made available to

Arrowood the same CVA claim information it has provided to the claimants and that it has received

from the claimants. There is no basis for Arrowood to receive more, or less, relevant CVA claim

information than what is provided to and by the claimants in the cases Arrowood is defending

because that is the information upon which any settlement or judgment will be based. Arrowood

is not defending any investigation by the New York Attorney General, so it is not entitled to those

documents, except and to the extent that those documents are provided to the claimants asserting

CVA claims in which Arrowood has a duty to defend. There is certainly no basis for Arrowood

to turn this Adversary Proceeding into a discovery sideshow in which it seeks to prove that the

Diocese bore some malicious intent.

       The determination of whether there is a covered “occurrence” or an applicable exclusion

to coverage is not made independent of the underlying CVA lawsuits. For the duty to defend, the



                                                - 13 -
coverage determination is based on the allegations made, and as shown above, if any allegations

are even potentially covered, there is a duty to defend. In contrast, the duty to indemnify is based

on the liability that is paid in a settlement or a judgment, and in the case of a judgment, on the facts

determined by a finder of fact. The common assumption appears to be that the most likely

resolution of the CVA claims will be the submission of proofs of claim, a mediation or mediations,

and a consensual plan of reorganization. Arrowood threatens that for the “envisioned mediation

to have any chance of success, Arrowood must be permitted to investigate the existence of

coverage for those claims.” (Arrowood Br. at 9.) By providing for an exchange of the same CVA

claim information provided by and to claimants bringing claims potentially covered by Arrowood,

pursuant to confidentiality protections, costs will be streamlined and Arrowood will not be

permitted to act as a prosecutor, rather than a defender, of the Diocese. Importantly, a lack of

formal discovery in this adversary proceeding does not mean that there will be no exchange of

relevant information. In the context of a mediation, the parties can work with the mediator to

ensure that there is an adequate factual record for resolution of the CVA claims.

      F.    The Diocese Should Be Awarded Its Attorneys’ Fees In Connection With
This Motion and Its Efforts to Secure a Full Defense and Defense Costs From Arrowood.

        Arrowood concedes that if it had brought an action for a declaratory judgment, in which

the Diocese prevailed, it would owe the Diocese’s attorneys’ fees expended to defend that

declaratory judgment action (Arrowood Br. at 27) This may explain why Arrowood did not

bring a declaratory judgment action seeking (a) to be relieved of its duty to defend the

Undefended Lawsuits, (b) to limit its defense of claims that overlap insurance policy periods, or

(c) to reduce its duty to pay for the defense provided by Jones Day to some arbitrary lesser

billable rate. It is for this very reason that New York courts now recognize that a policyholder

may recover its fees when the actions of the insurance company place the policyholder in a

defensive position and


                                                 -14 -
compel the policyholder to bring suit. See Houston Cas. Co. v. Prosight Specialty Ins. Co., 462 F.

Supp. 3d 443, 453 (S.D.N.Y. 2020) (“Houston Casualty”), reconsideration denied, No. 18 CIV.

9574 (PAE), 2020 WL 4340383 (S.D.N.Y. July 28, 2020), and appeal withdrawn, No. 20-1997,

2020 WL 5667722 (2d Cir. Sept. 18, 2020) (holding that an insurance company’s duty to defend

covered the fees an insured incurred in bringing an action to establish the duty to defend).

       The rule applied in Houston Casualty is the current law of New York, allowing for an

attorneys’ fee award where the policyholder “cannot be said to have precipitously initiated or

needlessly pursued litigation over the duty to defend” and the insurance company effectively

forced the policyholder’s hand, making “litigation over the duty to defend inevitable.” Id., 462 F.

Supp. 3d at 452-53. As previously noted, permitting an award of attorneys’ fees is particularly

appropriate in this bankruptcy because Arrowood should bear the cost of its breach, not the

Diocese’s creditors, which include the CVA claimants. The relief sought in the Diocese’s

Adversary Proceeding, and particularly in its Motion, is focused on clear and plain issues of New

York law that are truly foundational and indisputable.

III.   CONCLUSION

       The Diocese respectfully requests that its Motion be granted.

                                                   Respectfully submitted,

                                                   REED SMITH LLP


 Dated: April 15, 2021                                    s/Christopher A. Lynch
 New York, New York                                Christopher A. Lynch, Esq.
                                                   John B. Berringer, Esq.
                                                   599 Lexington Avenue
                                                   New York, NY 10022
                                                   Telephone: (212) 521-5400
                                                   Facsimile: (212) 521-5450
                                                   E-mail: clynch@reedsmith.com
                                                   E-mail: jberringer@reedsmith.com


                                               - 15 -
    Timothy P. Law, Esq. (pro hac vice)
    Three Logan Square
    1717 Arch Street, Suite 3100
    Philadelphia, PA 19103
    Telephone: (215) 851-8100
    Facsimile: (215) 851-1420
    E-mail: tlaw@reedsmith.com

    Special Insurance Counsel for Plaintiff and
    Debtor in Possession




- 16 -
                               CERTIFICATION OF SERVICE

       I hereby certify that I caused to be filed the foregoing Plaintiff and Debtor in Possession’s

Reply to Arrowood’s Objection to the Diocese’s Motion for Judgment on the Pleadings and to

Stay Proceedings on the Duty to Indemnify filed using this Court’s ECF System which will send

notification of such filing on all counsel of record by electronic mail.


                                                   REED SMITH LLP


 Dated: April 15, 2021                                    /s/Christopher A. Lynch
                                                   Special Insurance Counsel for Plaintiff and
                                                   Debtor in Possession
